Supreme Court properly found that since respondents were not required to provide petitioner with a hearing within a specifically prescribed period, but only within a “reasonable time” (NY City Charter § 1046 [c] [1]), their failure to do so for more than a year after charging petitioner with misconduct did not constitute failure to fulfill a nondiscretionary duty or perform a purely ministerial act. Accordingly, the petition did not plead an action for mandamus to compel (see Matter of Gar*484rison Protective Servs. v Office of Comptroller of City of N.Y., 92 NY2d 732, 736 [1999]). Concur — Mazzarelli, J.E, Andrias, Saxe and Freedman, JJ.